KENNEDY, Judge,
dissenting.
I would discharge this defendant. I think the State failed to establish a peijury case against her.
The indictment charged that Donna per-juriously testified that she had not seen Roxanna do anything to Joanna, whereas she had earlier said “she had seen Roxanna hold a bottle of Draino (sic) in her hand and throw it at Jo Ann Shaddox”. (Emphasis mine).
The proof did not show that Donna had ever said that she had seen Roxanna throw the Drano at Joanna. The proof showed that she had on two occasions made the conclusory statement that Roxanna had thrown it, without saying how she had reached that conclusion.
At the trial Donna did not testify that Roxanna had not thrown the Drano. She did not deny Roxanna’s presence and her active role in the assault upon Joanna. She said only that she had not seen her throw the Drano. This contradicted nothing she *133had said before. The earlier statement and the later were not “mutually exclusive”. Brown v. State, 334 So.2d 597, 599 (Fla. 1976). They were not “irreconcilably contradictory”, “absolutely incompatible” or “inconsistent to the degree that one of them is necessarily false.” Dunn v. United States, 442 U.S. 100, 102, 99 S.Ct. 2190, 2192, 60 L.Ed.2d 743, 747 (1979) (quoting 18 U.S.C. § 1623 (Supp. I 1976)); People v. DiGiacomo, 193 Cal.App.2d 688, 14 Cal. Rptr. 574, 577 (1961); Blackburn v. State, 495 N.E.2d 806, 807 (Ind.Ct.App.1986). The later statement was not “directly contradictory” to the first, as required by § 575.070 RSMo Supp. 1985.
It is common experience to assert a proposition upon the basis of hearsay, or upon circumstantial evidence — but then to say, when pressed for minute accuracy, “I was not looking directly at the action; I did not actually see it.” Few witnesses are guiltless of perjury if it is perjury to qualify an earlier positive statement.